DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on May 23, 2022 for the patent application 15/930,479 originally filed on May 13, 2020. Claims 1, 4, and 5 are amended. Claim 2 is canceled. Claims 1 and 3-5 remain pending. The first office action of August 2, 2021 and second office action of January 27, 2022 are fully incorporated by reference into this office action.

Drawings
The replacement drawings received on June 18, 2020 are acknowledged and accepted by the Examiner.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
Applicant’s amendments to the claims are sufficient to overcome the outstanding 35 USC 112 rejections of the claims. Therefore, the outstanding 35 USC 112 rejections of the claims are withdrawn.
Applicant’s amendments to the claims are not sufficient to overcome the outstanding 35 USC 101 rejections. Therefore, the outstanding 35 USC 101 rejections are maintained in this office action, as described below.
Applicant’s amendments are sufficient to overcome the outstanding 35 USC 103 rejections of the claims. However, new 35 USC 103 rejections are applied in this office action, as set forth below.

Claim Objections
Claim 3 is objected to because of the following informalities:  Improper claim dependency.  
Claim 3 improperly depends upon cancelled claim 2. For the purpose of expediting examination, claim 3 will be interpreted as depending upon claim 1 in this office action.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an acquisition unit” in claim 1.
“a membership cluster estimation unit” in claim 1.
“an answer estimation unit” in claim 1.
“a state determination unit” in claim 1.
“a state relationship information acquisition unit” in claim 1.
“a first update unit” in claim 1.
“a clustering unit” in claim 3.
“a second update unit” in claim 3.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-5 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a state determination apparatus” (i.e. a machine), and claim 4 is directed to “a state determination method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “determining state of a person,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “acquiring first physiological information, and second physiological information or second questionnaire information with respect to a determination target person who is a determination target,
wherein the determination target person is of a population of population constituents, and the determination target person and population constituents constitute answerers, among first questionnaire information indicating a first answer of any answerer to a first questionnaire in which the first answer does not indicate an individuality of said any answerer to the first questionnaire, 
the first physiological information indicating a first physiological state of said any answerer to the first questionnaire and not indicating the individuality of said any answerer to the first questionnaire, 
the second questionnaire information indicating a second answer of any answerer to a second questionnaire in which the second answer indicates an individuality of said any answerer to the second questionnaire, and 
the second physiological information indicating a second physiological state of said any answerer to the second questionnaire and indicating an individuality of said any answerer to the second questionnaire; 
estimating to which cluster the determination target person belongs among a plurality of clusters forming a population of the population constituents based on the second physiological information or the second questionnaire information, and a membership condition according to the second physiological information or the second questionnaire information; 
estimating a first answer of the determination target person to the first questionnaire based on state relationship information indicating a relationship between the first questionnaire information and the first physiological information, predefined for each of the plurality of clusters, the state relationship information corresponding to a result of the estimation regarding a membership cluster, and the first physiological information provided by the determination target person; 
determining a state of the determination target person based on the estimated first answer;
acquiring state relationship information for each cluster based on the first physiological information and the first questionnaire information provided by a plurality of the population constituents; and
updating the state relationship information based on the first answer and the first physiological information provided by the determination target person in a case where an update condition that is a predetermined condition related to the estimated first answer is satisfied, wherein 
each of the first physiological information and the first questionnaire information is information not indicating an individuality, 
the information not indicating an individuality is information not representing an individual difference in a relationship between a change of the first physiological information or of the first questionnaire information and a change of a state of the determination target person, 
a combination of the first physiological information and the first questionnaire information is information indicating an individuality, 
each of the second physiological information and the second questionnaire information is information indicating an individuality, and 
the information indicating an individuality is information representing an individual difference in a relationship between a change of the second questionnaire information, of the second physiological information, or of the combination information and a change of a state of the determination target person.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a state determination apparatus,” “a processor,” and “a non-transitory computer readable recording medium,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “determining state of a person,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a state determination apparatus,” “a processor,” and “a non-transitory computer readable recording medium,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 3 and 5 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 3 and 5 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1.
Therefore, claims 1 and 3-5 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Weldemariam et al. (hereinafter “Weldemariam,” US 2020/0194103), Moldoveanu et al. (hereinafter “Moldoveanu,” US 2015/0339363), and Dick (US 2002/0116227).
Regarding claim 1 (Currently Amended), and substantially similar limitations in claim 4 (Currently Amended), Weldemariam discloses a state determination apparatus comprising: 
a processor (Weldemariam [0006], “an apparatus includes a memory embodying computer executable instructions; and at least one processor”) that functions as:
an acquisition unit acquiring first physiological information, and second physiological information or second questionnaire information with respect to a determination target person who is a determination target (Weldemariam Abstract, “A first set of user data is received and a user profile is constructed based on the user data and in accordance with a sensitive service involving the user. A situational context is analyzed based on the first set of data. Personalized questions are generated, responsive to the user profile and to the situational context,” the first set of user data corresponding with the first physiological information, and the second information corresponding with the personalized questions),
wherein the determination target person is of a population of population constituents, and the determination target person and population constituents constitute answerers, among first questionnaire information indicating a first answer of any answerer to a first questionnaire in which the first answer does not indicate an individuality of said any answerer to the first questionnaire (Weldemariam [0055], “The generated questions also are ranked according to a user cohort analysis, specific characteristics of a service for which a user is under screening, weights associated with each of the questions, and format of the questions to be presented for the user… the feature sets (across the three categories) are used to identify question generation features that will be used by the personalized question generator module 316,” the population of population constituents corresponds to the user’s cohort, and the initially generated questions are not personalized. Indicating individuality is being interpreted here as personalization), 
the first physiological information indicating a first physiological state of said any answerer to the first questionnaire and not indicating the individuality of said any answerer to the first questionnaire (Weldemariam Abstract, “A situational context is analyzed based on the first set of data. Personalized questions are generated, responsive to the user profile and to the situational context,” the first set of data corresponding to the first physiological information indicates a situational context of the user, which corresponds to a first physiological state of the answerer. The first set of data does not indicate personalization or individuality of the user.), 
the second questionnaire information indicating a second answer of any answerer to a second questionnaire in which the second answer indicates an individuality of said any answerer to the second questionnaire (Weldemariam Abstract, “A situational context is analyzed based on the first set of data. Personalized questions are generated, responsive to the user profile and to the situational context,” the generated personalized questions corresponding to the second questionnaire information are personalized, indicating an individuality of the user), and 
the second physiological information indicating a second physiological state of said any answerer to the second questionnaire and indicating an individuality of said any answerer to the second questionnaire (Weldemariam [0051], “a user data gathering module 300 receiving from a user information wallet 302 a first set of data 303 that describes a user,” acquisition unit acquiring first physiological information derived from first questionnaire answers from the “determination target person”; also Weldemariam [0052], “The system 96 includes a personalized question generator module 316 that implements a method 400 (further described with reference to FIG. 4) for generating and presenting a set of personalized questions for screening the user,” system generates a second questionnaire “indicating an individuality of the answerer,” which is reasonably being interpreted to mean that the questions are personalized); 
a membership cluster estimation unit estimating to which cluster the determination target person belongs, among a plurality of clusters forming the population of the population constituents, based on the second physiological information or the second questionnaire information, and a membership condition according to the second physiological information or the second questionnaire information (Weldemariam [0061], “the personalized question generator module 316 further alters or elaborates the second set of questions based on the result of a user cohort analysis (e.g., education level, age, demographic, etc.),” user cohort analysis determines a cluster that the determination target person belongs to); 
an answer estimation unit estimating a first answer of the determination target person to the first questionnaire based on state relationship information indicating a relationship between the first questionnaire information and the first physiological information, predefined for each of the plurality of clusters, the state relationship information corresponding to an estimation result of the membership cluster estimation unit, and the first physiological information provided by the determination target person (Weldemariam [0060], “one or more of the second set of questions can be answered with reference to the user profile 305 without requiring direct user intervention,” the cohort analysis information can be used with user profile information from the first questionnaire to estimate answers); 
a state determination unit determining a state of the determination target person based on the first answer estimated by the answer estimation unit (Weldemariam [0064], “the response analyzer module 318 identifies response analysis features 503 in the first set of user data 303 and in user responses 504 that correspond to each of the questions… In one or more embodiments, at 505 the response analyzer module 318 employs a micro-expression detection algorithm, using non-invasive visual analytics, in order to learn the user affective, contextual and/or cognitive state (e.g., based on a real-time assessment such as confused, stressed) as it correlates to the user's cohort (e.g., education level, age, etc.) and to a given question (e.g., difficulty level, clarity of the question, etc.). The user affective, contextual and cognitive state is one of the response analysis features 503,” determining the state of the determination target person based on response analysis);
a state relationship information acquisition unit acquiring state relationship information for each cluster based on the first physiological information and the first questionnaire information provided by a plurality of population constituents (Weldemariam [0064], “the response analyzer module 318 identifies response analysis features 503 in the first set of user data 303 and in user responses 504 that correspond to each of the questions… In one or more embodiments, at 505 the response analyzer module 318 employs a micro-expression detection algorithm, using non-invasive visual analytics, in order to learn the user affective, contextual and/or cognitive state (e.g., based on a real-time assessment such as confused, stressed) as it correlates to the user's cohort (e.g., education level, age, etc.) and to a given question (e.g., difficulty level, clarity of the question, etc.). The user affective, contextual and cognitive state is one of the response analysis features 503,” state relationship information is acquired by user cohort analysis derived from the user’s cohort population); and 
… , wherein 
each of the first physiological information and the first questionnaire information is information not indicating an individuality (Weldemariam [0058], “the personalized question generator module 316 selects a first set of questions 410 from a standardized question bank 412, based on one or more rules (rules based on information from the user profile),” first questionnaire information is not indicating an individuality because the questions are drawn from a standardized question bank, based on physiological information in the user profile),
the information not indicating an individuality is information not representing an individual difference in a relationship between a change of the first physiological information or of the first questionnaire information and a change of a state of the determination target person (Weldemariam [0053], “the user profile 305 includes social media activities 306, scope of questionnaire 307 which defines the purpose of questionnaire (e.g., screening for generic or specific blood donation, organ donation, stem cell donation, or for other sensitive services), medical history 308 and social history 309, history of cognitive state 310, history of question-response patterns 311, etc. The user profile 305 may also contain references to one or more users who share similar demographic context, without revealing the users' privacy,” describing examples of information collected not indicating an individuality), and
each of the second physiological information and the second questionnaire information is information indicating an individuality (Weldemariam [0061], “the personalized question generator module 316 further alters or elaborates the second set of questions based on the result of a user cohort analysis (e.g., education level, age, demographic, etc.),” user cohort analysis indicates individuality),
… , and
the information indicating an individuality is information representing an individual difference in a relationship between a change of the second physiological information, of the second questionnaire information, or of the combination information and a change of a state of the determination target person (Weldemariam [0055], “the question generation features are features generally in the machine learning sense, and are used by the personalized question generation module 316 and by a question ranking module 317, which at 315 ranks each feature i (fi,j) j in each category j of the user profile 305 based on a risk analysis. The generated questions also are ranked according to a user cohort analysis, specific characteristics of a service for which a user is under screening, weights associated with each of the questions, and format of the questions to be presented for the user,” risk analysis and user cohort analysis are used to generate personalized questions).
Weldemariam may not explicitly teach a first update unit updating the state relationship information based on the first answer and the first physiological information provided by the determination target person in a case where an update condition that is a predetermined condition related to the first answer estimated by the answer estimation unit is satisfied.
However, Moldoveanu discloses a first update unit updating the state relationship information based on the first answer and the first physiological information provided by the determination target person in a case where an update condition that is a predetermined condition related to the first answer estimated by the answer estimation unit is satisfied (Moldoveanu [0106-0107], “The GUI may present questions to have the user input states as epochs and the epochs may then be associated with the current state. Questions and answers may be stored in a database… Interface prompts user to alter, modify or update emotional state vectors, as needed… the user's text input as to his current emotional state is taken as being subjectively correct, namely if the user describes himself as currently being “happy”, then all of the state inputs as entered are mapped to that person being “happy”… an embodiment may adjust the user's current state to the other state.”).
Moldoveanu is analogous to Weldemariam, as both are drawn to the art of emotional state determination. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Weldemariam, to include a first update unit updating the state relationship information based on the first answer and the first physiological information provided by the determination target person in a case where an update condition that is a predetermined condition related to the first answer estimated by the answer estimation unit is satisfied, as taught by Moldoveanu, in order to facilitate changes from the user’s current emotional state (Moldoveanu [0002]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Weldemariam does not explicitly teach a combination of the first physiological information and the first questionnaire information is information indicating an individuality.
However, Dick discloses a combination of the first physiological information and the first questionnaire information is information indicating an individuality (Dick [0102], “a combination of medical and related non-medical information could be used to individually identify a person whose information is being distributed,” although a first physiological information and a first questionnaire information may not indicate individuality, the combination of the two may indicate individuality).
Dick is analogous to Weldemariam, as both are drawn to the art of medical data analysis. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Weldemariam, to include a combination of the first physiological information and the first questionnaire information is information indicating an individuality, as taught by Dick, in order to preserve privacy of the collected information (Dick [0102]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 3 (Previously Presented), Weldemariam, Moldoveanu, and Dick discloses that the processor further functions as: a clustering unit classifying the population constituents into a plurality of clusters based on the first physiological information and the first questionnaire information of the plurality of population constituents; and a second update unit causing the clustering unit to classify the population constituents and the determination target person into a plurality of clusters based on the first physiological information and the first questionnaire information of the plurality of population constituents, the first physiological information of the determination target person, and the state relationship information corresponding to an estimation result of the membership cluster estimation unit, in a case where the update condition is satisfied (Weldemariam [0064], “the response analyzer module 318 identifies response analysis features 503 in the first set of user data 303 and in user responses 504 that correspond to each of the questions… In one or more embodiments, at 505 the response analyzer module 318 employs a micro-expression detection algorithm, using non-invasive visual analytics, in order to learn the user affective, contextual and/or cognitive state (e.g., based on a real-time assessment such as confused, stressed) as it correlates to the user's cohort (e.g., education level, age, etc.) and to a given question (e.g., difficulty level, clarity of the question, etc.). The user affective, contextual and cognitive state is one of the response analysis features 503,” user is correlated with a plurality of clusters such as education level or age, and the user affective, contextual and cognitive state is analyzed).
Regarding claim 5 (Original), Weldemariam, Moldoveanu, and Dick discloses a non-transitory computer readable recording medium including a computer program for causing a computer to function as the state determination apparatus according to claim 1 (Weldemariam [0005], “a non-transitory computer readable storage medium embodies computer executable instructions which when executed by a computer cause the computer to facilitate the method”).

Response to Arguments
The Applicant’s arguments filed on May 23, 2022 are fully considered, but are not persuasive.  

Claim Rejections under 35 U.S.C. § 101
The Applicant respectfully argues that claim 1 is patent eligible because "no 'state' can be determined in the human mind and/or by pen or paper as recited in claim 1."
The Examiner respectfully disagrees. The Applicant's disclosure provides only a very broad definition of a person's "state." The disclosure defines a person's state by way of example, "such as drowsiness or an emotional state on the basis of physiological information of the person." The Examiner maintains that the human mind can determine a person's state, such as drowsiness or an emotional state, by collecting physiological information from the person, such as by sight or by gathering responses to questions. Most humans can determine another person's general emotional state without aid of any computing device simply by assessing the appearance of the person.

The Applicant further respectfully argues that the instant invention "improves the functioning of the state determination unit by suppressing deterioration in determination accuracy of the state determination unit." However, the Examiner respectfully notes that this does not represent an improvement to the functioning of a computer or to any other technology or technical field (i.e. it does not improve the functioning of any physical devices).
The Applicant directs the Examiner to Example 23 of the 2019 USPTO PEG Guidance. However, Example 23 is directed to relocation and resizing of graphical elements on a graphical user interface based on calculations for determining if the graphical elements are obscured. In Example 23, a computer with graphical user interface is necessary for the functioning of the invention, and the invention improves upon the technology for displaying graphical elements on a computer display.

The Applicant further respectfully argues that the limiting of collection of additional physiological information from the target person is akin to Example 40 of the 2019 USPTO PEG Guidance, in which a network appliance limiting packet data traveling through a network was found patent-eligible.
The Examiner respectfully disagrees. Whereas Example 40 limits packet data to make a network of computing devices communicate more efficiently, the instant invention does not improve the efficiency of any hardware technologies.

The Applicant makes substantially the same arguments for independent claim 4 as discussed above for independent claim 1.

Therefore, the Applicant's arguments regarding 35 USC 101 are not persuasive and the outstanding 35 USC 101 rejections are maintained.

Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bien (US 2004/0116779) Method and tool for determining a physical or emotional state of a person
Gordon et al. (US 2018/0065632) Automated spatial separation of self-driving vehicles from other vehicles based on occupant preferences
Chappell, III et al. (US 2020/0296480) Production and control of cinematic content responsive to user emotional state
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715                   

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715